Exhibit 10.31

SECOND AMENDMENT

TO THE

MARSH & MCLENNAN COMPANIES

SUPPLEMENTAL SAVINGS & INVESTMENT PLAN

WHEREAS, Marsh & McLennan Companies, Inc. (the “Company”) amended and restated
the Marsh & McLennan Companies Supplemental Savings & Investment Plan, effective
January 1, 2009 (the “Plan”);

WHEREAS, pursuant to the Employee Benefit Plan Guidelines adopted by the Board
of Directors on September 18, 2003 (the “Guidelines”) and Section 8.1 of the
Plan, the Company acting through its Chief Executive Officer (“CEO”) or any
officer appointed directly or indirectly by the CEO, has the authority to adopt
or amend the Plan if the amendment (a) is required pursuant to law or other
requirement having the effect of law or (b) would reasonably be expected to have
no more than a de minimis effect on the Company;

WHEREAS, the Company amended the Plan on October 26, 2010 (the “First
Amendment”);

WHEREAS, the Company desires to: (1) clarify the definition of the term
“Deferral Limit”; and (2) modify the initial enrollment rules for new hires and
employees of acquired companies;

WHEREAS, it has been determined that the proposed changes to the Plan would be
reasonably expected to have no more than a de minimis effect on the Company; and

WHEREAS, Leon J. Lichter, Vice President, Corporate Human Resources Marsh &
McLennan Companies, Inc. currently is serving as the Company Representative;



--------------------------------------------------------------------------------

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Section 1.12 of the Plan is hereby amended and restated to read as follows:

“1.12 Deferral Limit means, with respect to any Plan Year and only with respect
to Pre-Tax Contributions made under the Basic Plan, the limit on elective
deferrals for such calendar year provided by the Internal Revenue Service
pursuant to Section 402(g) of the Code, including the Catch-Up Contribution
limitation amount set forth in Section 414(v) of the Code with respect to an
eligible individual; provided, however, that the Catch-Up Contribution
limitation amount shall be added to a Participant’s Deferral Limit for a Plan
Year only if he or she made Catch-Up Contributions under the Basic Plan for such
Plan Year.”

2. Section 2.2(a) of the Plan is hereby amended and restated to read as follows:

“(a) New Hire. In the case of any individual who is newly hired on or after
January 1, 2011 by a Participating Company and who satisfies the eligibility
requirements of Section 2.1, such individual may complete and submit to the Plan
Administrator his or her Enrollment Authorization and Distribution Election
during the first Annual Enrollment period occurring on or after his or her date
of hire; provided, however, if such individual’s date of hire occurs on or after
the date the Plan Administrator, pursuant to procedures it adopts, establishes
as the last day of the Annual Enrollment period for determining an individual’s
eligibility to participate in the Plan, then such individual’s initial Annual
Enrollment period shall be the Annual Enrollment period beginning in the next
succeeding Plan Year.”

3. Section 2.2 of the Plan is amended by re-designating paragraph (c) as
paragraph (d) and inserting new paragraph (c) after paragraph (b) to read:

“(c) Acquisitions. In the case of any individual who is employed by an Acquired
Company on its date of acquisition by a Participating Company and satisfies the
eligibility requirements of Section 2.1 of the Plan, such individual may
complete and submit to the Plan Administrator his or her Enrollment
Authorization and Distribution Election during the first Annual Enrollment
period occurring on or after the closing date of the Acquired Company’s
acquisition by a Participating Company; provided, however, if the closing date
of an Acquired Company’s acquisition is scheduled to occur on or about, but no
later than, the last day of a Plan Year, the Plan Administrator, at the
direction of the Participating Company, shall provide an individual not
otherwise eligible to participate in the Plan under the provisions of this
Section 2.2(c) with his or her initial Enrollment Authorization and Distribution
Election during the Annual Enrollment period

 

- 2 -



--------------------------------------------------------------------------------

occurring during the Plan Year in which the closing date of Acquired Company’s
acquisition occurs; and, provided further, the acceptance of such Enrollment
Authorization and Distribution Election by the Plan Administrator shall be
contingent upon such acquisition closing on a date that is no later than the
last day of such Plan Year.”

4. New Section 2.2(d) of the Plan is restated as follows:

“(d) No Distribution Election. If an Eligible Employee selected under
Section 2.1 to participate in the Plan completes and submits to the Plan
Administrator an Enrollment Authorization, but fails to timely complete and
submit his or her Distribution Election to the Plan Administrator in accordance
with paragraphs (a), (b) or (c) of this Section 2.2, such Eligible Employee
shall be deemed to have made the default election described in Section 5.3(d)
but shall be eligible to make a subsequent Distribution Election in accordance
with the provisions of Section 5.3(e).”

5. Effective Date.

The provisions of the Second Amendment to the Plan are hereby effective on
December 31, 2010.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MARSH & MCLENNAN COMPANIES, INC. has caused this Second
Amendment to the Marsh & McLennan Companies Supplemental Savings & Investment
Plan to be executed this 23rd day of December, 2010 by its authorized officer.

 

MARSH & MCLENNAN COMPANIES, INC. By:   /s/ Leon J. Lichter   Leon J. Lichter  
Vice President, Corporate Human Resources   Marsh & McLennan Companies, Inc.

 

- 4 -